—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Jamieson, J.), entered April 21, 1998, which, upon a fact-finding order of the same court, also entered April 21, 1998, made after a hearing, finding that the appel*588lant had committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the second degree, adjudged him to be a juvenile delinquent and sentenced him to a conditional discharge for a period of one year provided that he comply with certain specified requirements. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to support the fact-finding order (see, Matter of David H., 69 NY2d 792; Matter of Lamont D., 247 AD2d 615). Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the Family Court, as the trier of fact, which saw and heard the witnesses (see, Matter of Joseph J., 205 AD2d 776). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Kwan M., 159 AD2d 707). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf., CPL 470.15 [5]; see, Matter of Sandy J., 246 AD2d 651).
The appellant’s remaining contentions are either without merit or do not warrant reversal (cf., People v Clark, 155 AD2d 548). Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.